Title: From John Adams to Tristram Dalton, 19 January 1797
From: Adams, John
To: Dalton, Tristram



Dear Sir
Philadelphia January 19. 1797

I received this morning with great Pleasure your friendly Letter of the 16, and thank you for your kind congratulations on an Event which seems determined in the public Opinion, tho not yet legally ascertained
I have lost by the course of years so many of my Friends and so many others in their old Age, have become weathercocks that the Sight of correspondence of a few who have proved invariable, is delightfull to me beyond all Expression
I have seen very little of the trash that was circulated in hand Bills in the late Election, although I am told large quantities of them were sent in every direction, at a great Expence, of Some party or Some Power
The Use made of my Defence gave me no pain.  The more they write and the more they lie, about those Volumes, the more good they do. They have caused them to be read in the last six months, by more Persons than would have than would have read them in an hundred years. It is very difficult to Stimulate People to read such Writings: but Faction has accomplished what Curiosity would never have effected I have been three times tried for those Books by the People of America and as often acquitted, and hope if I should ever see another Election to be tried again. if the French Gentlemen of the best Intelligence, in this place are not much deceived, those Principles will be adopted in France more exactly than ever, very Soon.  They say the Directory will be reduced to one. Those Books have already got the better of Franklins dreams and have raised France out of the vilest Anarchy and dirtiest Sansculottery, to some degree of order and safety of Life and Property. I wish they could excite in the Government a better sense of Justice and Decency towards this Country.  Our Antifeds have had, Emissaries of their own kidney at Paris, who have made the French believe that this Country was so devoted to France as to force its Government to do as she would have them, as soon as she should shew her Resentment. We shall see of what stuff American Souls are made.
If any share in the direction of our Executive should fall to me, I shall stand in need of all the aid my friends can give me.  My Dependence will be upon the Sense, Spirit and Resources of the People under an humble hope of the divine Blessing.
I shall always be happy to hear of your Welfare, and always gratefull for any assistance you may afford me.  I am, with sincere / Affection your Friend

John Adams
P.S. Mr Jeffersons Letters and Declarations are no Surprise to me. We laboured together in high friendship in Congress 1776 and have lived and acted together very frequently since that time. His Talent and Information I know very well, and have and have ever believed in his honour, Integrity, his Love of his Country and his friends. I may say to you that his Patronage of Paine and Freneau, and his Entanglements with Characters and Politicks which have been pernicious, are and have long been a Source of Inquietude and Anxiety to me, as they must have been to you.  But I hope and believe that his Advancement and his situation in the Senate an excellent school, will correct him.  He will have too many French Friends about him to flatter him: but I hope, We can keep him Steady. This is entre nous.
J.A.

